V.                             IN SUPREME COURT



DAVID CARY FORD                                                      RESPONDENT



                              OPINION AND ORDER

      David Cary Ford was admitted to the practice of law in the

Commonwealth of Kentucky on October 19, 1988. His Kentucky Bar

Association (KBA) number is 82505, and his bar roster address is 239 S. 5th

St., Ste. 900, Louisville, KY 40202. The KBA's Board of Governors considered a

two-count charge against Ford. The case came before the Board as a default

case under SCR 3.210 after Ford failed to respond to the charge. With two

members recusing, the remaining members of the Board unanimously found

Ford guilty of the two charged colJnts. The Board also unanimously

recommended this Court permanently disbar Ford.

      Under SCR 3.370(7), after the Board of Governors files its decision with

the Disciplinary Clerk, either Bar Counsel or the Respondent may file a notice

of review with this Court. If neither party files a notice of review (as is the case

here), this Court has two options: 1) under SCR 3.370(8) we may inform Bar
 Counsel and Respondent that we will review the decision and order the parties

 to file briefs, or 2) under SCR 3.370(9) we may enter an order adopting the

 Board's decision. Here, we exercise our authority under SCR 3.370(9) and

. adopt the Board's recommendation.


                                   I. BACKGROUND

       Ford pleaded guilty in federal court to criminal charges of fraud and

 money laundering. He ac~ed as the executor of seven estates between 2008

 and 2015, from which he took approximately $1.7 million for, as the Board of

 Governors indicated, "his personal expenses· and epjoyment, as well as his

 significant gambling activity." The money Ford stole should have gone to

 charities throughout Louisville and to the decedents' families. A portion of his

 plea agreement in federal court included his paying restitution to the

 beneficiaries of these estates:

       The Inquiry Commission issued a two-count charge against Ford,

 alleging violations of SCR 3. l30-8.4(b) and (c). Specifically, the Commission

 alleged in Count I that Ford violated SCR 3.130-8.4(b) when he committed a

 criminal act reflecting adversely on his "honesty; trustworthiness, and fitness

 as a lawyer in other respects." It further alleged in Count II that he violated ·

SCR 3.130-8.4(c) when he engaged in "conduct involving dishonesty, fraud,

deceit or misrepresentation."

       The KBA attempted to serve Ford with the complaint, and later the

charge, but all attempts were unsuccessful. Service was finally completed via



                                         2
the KBA's Executive Director under SCR 3.175(2). Ford never responded to the

charge.

                                  II. ANALYSIS
      We agree with the Board's findings that Ford is guilty of both charged

counts. As to Count I, Ford pleaded guilty in federal court to wire fraud and

money laundering. These crimes clearly reflect adversely on his "honesty,

trustworthiness or fitness as a lawyer in other respects." As to Count II, we

also agree that Ford's conduct in committing these crimes amounted to

conduct "involving dishonesty, fraud, deceit or misrepresentation."

      In reaching its recommended discipline in this matter, the Board

considered the fact that Ford was suspended on January 15, 2016, for failing

to pay his 2015-16 bar dues.

      In reviewing our past disciplinary sanctions for similar ethical violations,

we acknowledge that "[p]ermanent disbarment is a severe sanction. But this

Court has been stern and consistent in matters related to financial misconduct

by attorneys." Orr v. Kentucky Bar Association, 355 S.W.3d 449, 450 (Ky.

2011). Given the nature of Ford's violations and their gravity, we agree with

the Board of Governors that permanent disbarment is the appropriate sanction ·

in this.case.


                                   III.   ORDER
      Agreeing that the Board's recommendation is appropriate, it is

ORDERED that:



                                          3
1. David Cary Ford is found guilty of violating the Rules of Professional

   Conduct as outlined above.

2. Ford is permanently disbarred from the practice of law in this

   Commonwealth.

3. In accordance with SCR 3.450, Ford shall pay all costs associated

   with these proceedings, said sum being $482.32, for which execution

   may issue from this Court upon finality of this Opinion and Order.

4. Under SCR 3.390, Ford shall, within ten days from the entry of this

   Opinion and Order, notify all clients, in writing, of his inability to

   represent them; notify, in writing, all courts in which he has matters

   pending of his disbarment from the practice of law; and furnish copies

   of all letters of notice to the Office of Bar Counsel. Furthermore, to

   the extent possible, Ford shall immediately cancel and cease any

   advertising activities in which he is engaged.

All sitting. All concur.·

ENTERED: April 27, 2017.




                                  4